Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 09/12/2022.  
Claims 12-20 have been canceled. 
Claims 1, 2, 5, 7, 10 and 11 have been amended.
Claims 21-29 have been added.
Claims 1-11 and 21-29 are pending and have been examined.
This action is made final.

Response to Arguments
Applicant’s arguments, see pages 9 and 10 of Applicant’s response filed on 09/12/2022, with respect to the 35 U.S.C 101 rejections have been fully considered, and are persuasive.  
Claims 1, 21, and 28 recite the following limitations: based on the first objecting having a first priority that is determined to be a higher priority as compared to a second priority of a second object traversing along at least a portion of the group of alternative route segments: increasing, by the system, a first travel speed of the first object along at least the portion of the group of alternative route segments, and decreasing, by the system, a second travel speed of the second object along at least the portion of alternative route segments. These limitation integrate the abstract idea into a practical application because the additional element of “the system” uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, by increasing the speed of the first object and decreasing the speed of the second object along the same portion of the alternative route segment.
Applicant’s arguments, see pages 10-14 of Applicant’s response filed on 09/12/2022, with respect to the 35 U.S.C 103 rejections have been fully considered.   With respect to the Applicant’s argument on page 11 of Applicant’s remark, that Broadbent et al. does not provide alternative routes to a destination, the Examiner disagrees.  Broadbent discloses alternate routes in paragraph [0022] wherein the processor is arranged to operably execute a route attribute module (RAM) to determine one or more alternate routes to the destination location and an attribute of each alternate route….  With respect to the Applicant’s arguments that none of the previously cited references, either alone or in combination teach amended Independent claim 1, and thereby dependent claims 2-11, the Examiner agrees. Therefore, the Examiner has conducted an updated search in light of the amended claims.  See the section entitled Claim Rejections 35 U.S.C 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al.  (US 20200183419 A1).
As per claim 1, 
Broadbent discloses:
A method, comprising:
generating, by a system comprising a memory and a processor, a traversal route grid for travel of a first object between a source node and a target node, wherein the traversal route grid comprises multiple alternative route segments between the source node and the target node;
Broadbent discloses a processor and a traversal route grid or personal road network that includes multiple alternative route segments to a destination. (Broadbent, see at least: [0022] wherein the processor is arranged to…determine one or more alternate routes to the destination location. [0023] The personal road network of a user is preferably a network of road segments previously traversed by the user.)
Broadbent discloses an object or vehicle. (Broadbent, see at least: [0223] …comparison between the current course (whilst traversing a current segment) and the course of the segments ahead of the vehicle.)
Broadbent discloses generating a traversal route grid for travel of an object, or a route for a vehicle, between a source node (current location) and a target node (destination location).  (Broadbent, see at least: [0126] …a route between a current location of the navigation device 200 and a destination location is calculated.)
Broadbent discloses multiple route segments. (Broadbent, see at least: [0099] If the user travels a route along road segments A, B, F and G illustrated in FIG. 6a [0104] It will be appreciated that this allows more than one different road segment to be associated with the same favourite location i.e. multiple segments ending within the predetermined distance of the favourite location.)
Broadbent discloses a memory.  (Broadbent, see at least: [0021] a memory storing information indicative of a primary route to a destination location and an attribute of the route.)
Broadbent discloses:
assigning, by the system, respective values to alternative route segments of the multiple alternative route segments,

Broadbent discloses assigning values or cost attributes to alternative route segments or road segments. (Broadbent, See at least: [0120] For example, three road segments are present in the digital map data S.sub.1, S.sub.2, S.sub.3; each road segment having an associated cost attribute.)
Broadbent discloses:
based on receipt of an acceptance of the respective values assigned to the alternative route segments of a group of alternative route segments, controlling, by the system, movement of the first object along the group of alternative route segments. 

Broadbent discloses accepting a value assigned to an alternative route segment by allowing the user to accept the suggested destination and controlling the movement of the object by displaying a portion of a digital map proximal to the destination. (Broadbent, See at least Figure 8 and  [0117] The interface 800 provides an indication to the user of a destination.. suggested according to the method described above…an icon 820 associated with the destination and controls for the user to either reject 830 or accept 840 the suggested destination” and “may further comprise a background image 850 which may be a representation of a portion of the digital map data proximal to the location of the suggested destination.” which facilitates the travel of the object to the destination.  See also [0116] for providing routes to these destinations.)
Broadbent does not disclose:
wherein the respective values are tailored for the first object and determined as a function of a requested time of arrival at the target node; and

Neumann however teaches values being tailored for the object or type of vehicle (motorcycle, scooter or car) as a function of a requested time of arrival (projected lateness of a route) at the target node or destination. (Neumann, See at least: [0061] In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route.  [0062] For example, a motorcycle or scooter may be assigned a higher score than a car for particular routes because a motorcycle may be able to split lanes in heavy traffic….Projected lateness of a route may correspond to the difference in time between an estimated delivery time initially projected for a route and an estimated delivery time, such as delivery event, which may be predicted by a system based on updates received.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Broadbent to include:
wherein the respective values are tailored for the first object and determined as a function of a requested time of arrival at the target node;  as taught by Neumann.
One of ordinary skill in the art would have recognized the need to tailor or pair an object or courier with their respective values or scores in order to maximize a route efficiency or minimize a projected lateness.  (Neumann, See at least: [0015] [0061])
Broadbent does not disclose:
                                                                    wherein the controlling comprises providing travel directions as the first object is moved along the group of alternative route segments; and

Teng however teaches providing travel directions or instructions to a first object or a vehicle.  (Teng, See at least: [0017] As such, the leader can instruct each vehicle in the vicinity group to maintain a speed and a lane to facilitate vehicle priority. For example, a vehicle with an earliest deadline can be instructed to increase in speed…[0025] Accordingly, the leader can receive information from each of the autonomous vehicles 141-145 regarding vehicle speed, trajectory, destination, and location among other route characteristics. Using the information, the leader controls driving and navigation behaviors of vehicles within the vicinity group 140 to efficiently and proactively maneuver the autonomous vehicles 141-145 through the roadway to facilitate on time arrival of each driver.)
Broadbent does not disclose:
based on the first object having a first priority that is determined to be a higher priority as compared to a second priority of a second object traversing along at least a portion of the group of alternative route segments:
 increasing, by the system, a first travel speed of the first object along at least the portion of the group of alternative route segments, and 
decreasing, by the system, a second travel speed of the second object along at least the portion of the group of alternative route segments.

Teng teaches increasing a first travel speed of the first object or vehicle along a route segment based on the first object or vehicle being determined to have a higher priority.  Teng also teaches decreasing a second travel speed of a second object or vehicle based on the second object being determined to have a lower priority than the first object.  (Teng, See at least:  [0053] For example, the utilization optimizer 415 schedules an increase in step speed of high priority vehicles, a decrease in step speed of low priority vehicles…[0017] For example, a vehicle with an earliest deadline can be instructed to increase in speed, while a lower priority vehicle can be instructed to decrease speed and/or change lanes to allow the vehicle with the earliest deadline to pass.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Broadbent to include wherein the controlling comprises providing travel directions as the first object is moved along the group of alternative route segments; and based on the first object having a first priority that is determined to be a higher priority as compared to a second priority of a second object traversing along at least a portion of the group of alternative route segments: increasing, by the system, a first travel speed of the first object along at least the portion of the group of alternative route segments, and decreasing, by the system, a second travel speed of the second object along at least the portion of the group of alternative route segments, as taught by Teng.  One of ordinary skill in the art would have recognized that prioritizing vehicles can reduce maximum lateness and improve scheduling.  As Teng states [0050] The scheduler 410 can optimize scheduling to reduce maximum lateness. Thus, preempting late arrivals can improve scheduling. As such, the priority calculator 412 can set the priority of each vehicle according to a risk of late arrival.
As per claim 7, 
	Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent discloses:
	 wherein the first object is a physical object moving in a three- dimensional space.

Broadbent discloses the object is a physical object or vehicle which can move in thee-dimension space.   (Broadbent, See at least: [0007] determine the current angular and linear acceleration…location information derived from the GPS signal, velocity and relative displacement of the device and thus the vehicle in which it is mounted.  See also [0065] acquiring a fourth satellite signal will allow the receiving device to calculate its three dimensional position.)
As per claim 21,
Broadbent discloses:
A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
               generating a traversal route grid that comprises a group of route paths between a source location of a first movable object and a destination location of the first movable object, wherein the group of route paths comprises a group of alternative route paths between the source location and the destination location; 
Broadbent discloses a processor and a traversal route grid or personal road network that includes multiple alternative route segments to a destination.  (Broadbent, See at least: [0022] wherein the processor is arranged to…determine one or more alternate routes to the destination location. [0023] The personal road network of a user is preferably a network of road segments previously traversed by the user.)
Broadbent discloses a first moveable object or vehicle. (Broadbent, See at least: [0223] …comparison between the current course (whilst traversing a current segment) and the course of the segments ahead of the vehicle.)
Broadbent discloses generating a traversal route grid for travel of an object, or a route for a vehicle, between a source node (current location) and a target node (destination).  (Broadbent, See at least: [0126] …route between a current location of the navigation device 200 and a destination location is calculated.[0038] The mobile device may be a navigation device, e.g. a personal navigation device (PND) or an integrated, e.g. in-vehicle, device.)
Broadbent discloses multiple route segments. (Broadbent, See at least: [0099] If the user travels a route along road segments A, B, F and G illustrated in FIG. 6a [0104] It will be appreciated that this allows more than one different road segment to be associated with the same favourite location i.e. multiple segments ending within the predetermined distance of the favourite location.)
Broadbent discloses a memory.  (Broadbent, see at least: [0021] a memory storing information indicative of a primary route to a destination location and an attribute of the route.)
Broadbent discloses:
determining respective values of alternative route paths of the group of alternative route paths,
Broadbent discloses determining values or cost values for alternative route paths or road segments. (Broadbent, See at least: [0120] For example, three road segments are present in the digital map data S.sub.1, S.sub.2, S.sub.3; each road segment having an associated cost attribute.)
Broadbent discloses:
 based on receipt of an acceptance of the respective values of alternative route paths of the group of alternative route paths, controlling a movement of the first movable object on the alternative route paths based on rendering of an electronic map along which the first movable object moves;
Broadbent discloses accepting a value assigned to an alternative route path or segment by allowing the user to accept the suggested destination and facilitating the travel of the object by displaying a portion of a digital map proximal to the destination. (Broadbent, See at least Figure 8 and  [0117] The interface 800 provides an indication to the user of a destination.. suggested according to the method described above…an icon 820 associated with the destination and controls for the user to either reject 830 or accept 840 the suggested destination” and “may further comprise a background image 850 which may be a representation of a portion of the digital map data proximal to the location of the suggested destination.” which facilitates the travel of the object to the destination.  See also [0116] for providing routes to these destinations.)
Broadbent does not disclose:
 wherein the respective values are tailored for the first movable object and determined as a function of a requested time of arrival at the destination location;

Neumann however teaches values being tailored for an object or type of vehicle (motorcycle, scooter or car) as a function of a requested time of arrival (projected lateness of a route) at the target node or destination. (Neumann, See at least: [0061] In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route.  [0062] For example, a motorcycle or scooter may be assigned a higher score than a car for particular routes because a motorcycle may be able to split lanes in heavy traffic….Projected lateness of a route may correspond to the difference in time between an estimated delivery time initially projected for a route and an estimated delivery time, such as delivery event, which may be predicted by a system based on updates received.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Broadbent to include:
wherein the respective values are tailored for the object and determined as a function of a requested time of arrival at the target node;  as taught by Neumann.
One of ordinary skill in the art would have recognized the need to tailor or pair an object or courier with their respective values or scores in order to maximize a route efficiency or minimize a projected lateness.  (Neumann, See at least: [0015] [0061])
Broadbent does not disclose:
            during the movement of the first movable object and based on a first priority of the first movable object determined to satisfy a defined priority level and a second priority of a second movable object, traversing at least a portion of the alternative route paths determined not to satisfy the defined priority level:
Teng teaches a first moveable object or vehicle that satisfies a defined priority level (higher priority) and a second moveable object or vehicle which does not satisfy a defined priority level (lower priority), as well as traversing a route.  (Teng, See at least: [0017] Similarly, the leader can instruct a vehicle to pass lower priority vehicles. Thus, the leader can schedule vehicle behaviors to attain optimum speeds and routes for the vicinity group.  [0051] The priority of the vehicles for scheduling can, therefore, be determined according to the laxity l. For example, a higher laxity l indicates a greater buffer between an expected arrival time and a deadline 405. As a result, a high laxity l would result in the corresponding vehicle being given lower priority. In contrast, a low laxity l results in higher priority vehicle scheduling.)
Broadbent does not disclose:
 increasing a first speed of the first movable object along at least the portion of the alternative route paths, and 
decreasing a second speed of the second movable object along at least the portion of the group of alternative route paths.

Teng teaches increasing a first travel speed of the first moveable object or vehicle along a route segment based on the first object or vehicle being determined to have a higher priority and decreasing a second travel speed of a second moveable object or vehicle based on the second object being determined to have a lower priority than the first moveable object or vehicle.  (Teng, See at least: [0053] For example, the utilization optimizer 415 schedules an increase in step speed of high priority vehicles, a decrease in step speed of low priority vehicles… [0017] For example, a vehicle with an earliest deadline can be instructed to increase in speed, while a lower priority vehicle can be instructed to decrease speed and/or change lanes to allow the vehicle with the earliest deadline to pass. Similarly, the leader can instruct a vehicle to pass lower priority vehicles. Thus, the leader can schedule vehicle behaviors to attain optimum speeds and routes for the vicinity group.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Broadbent to include during the movement of the first movable object and based on a first priority of the first movable object determined to satisfy a defined priority level and a second priority of a second movable object, traversing at least a portion of the alternative route paths determined not to satisfy the defined priority level: increasing a first speed of the first movable object along at least the portion of the alternative route paths, and decreasing a second speed of the second movable object along at least the portion of the group of alternative route paths, as taught by Teng.  One of ordinary skill in the art would have recognized that prioritizing vehicles can reduce maximum lateness and improve scheduling.  As Teng states [0050] The scheduler 410 can optimize scheduling to reduce maximum lateness. Thus, preempting late arrivals can improve scheduling. As such, the priority calculator 412 can set the priority of each vehicle according to a risk of late arrival.
As per claim 23,
Broadbent in view of Neumann and Teng teach The system of claim 21,
Broadbent does not disclose:
                                wherein the at least the portion of the group of alternative route paths is at least a first portion of the group of alternative route paths, and wherein the operations further comprise:
 based on the first priority of the first movable object determined to be a lower priority as compared to a third priority of a third movable object traversing at least a second portion of the alternative route paths determined not to satisfy the defined priority level: 
decreasing, by the system, a first travel speed of the first movable object along at least the portion of the group of alternative route paths, and 
increasing, by the system, a second travel speed of the third movable object along at least the second portion of the group of alternative route paths.
Teng teaches decreasing a first travel speed of a first moveable object or lower priority vehicle as well as increasing the speed of a third moveable object or vehicle with a higher priority. In addition, the vehicles can be on alternate paths or lanes. (Teng, See at least: [0053] For example, the utilization optimizer 415 schedules an increase in step speed of high priority vehicles, a decrease in step speed of low priority vehicles, a change lane change for a vehicle in a lane behind a vehicle of different speed, and other vehicle maneuvers for navigating traffic for the highest priority vehicle. [0017] As such, the leader can instruct each vehicle in the vicinity group to maintain a speed and a lane to facilitate vehicle priority.  For example, a vehicle with an earliest deadline can be instructed to increase in speed, while a lower priority vehicle can be instructed to decrease speed and/or change lanes to allow the vehicle with the earliest deadline to pass. Similarly, the leader can instruct a vehicle to pass lower priority vehicles. Thus, the leader can schedule vehicle behaviors to attain optimum speeds and routes for the vicinity group.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Broadbent and Neumann to include wherein the at least the portion of the group of alternative route paths is at least a first portion of the group of alternative route paths, and wherein the operations further comprise: based on the first priority of the first movable object determined to be a lower priority as compared to a third priority of a third movable object traversing at least a second portion of the alternative route paths determined not to satisfy the defined priority level: decreasing, by the system, a first travel speed of the first movable object along at least the portion of the group of alternative route paths, and increasing, by the system, a second travel speed of the third movable object along at least the second portion of the group of alternative route paths, as taught by Teng.  One of ordinary skill in the art would have recognized that prioritizing vehicles can reduce maximum lateness and improve scheduling. As Teng states  [0050] The scheduler 410 can optimize scheduling to reduce maximum lateness. Thus, preempting late arrivals can improve scheduling. As such, the priority calculator 412 can set the priority of each vehicle according to a risk of late arrival.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng (US 20200183419 A1), in further view of Morton et al. (US 20210389138 A1).
As per claim 2,
 Broadbent in view of Neumann and Teng teach The method of claim 1, 
Broadbent discloses:
wherein the traversal route grid is a first traversal route grid, 

Broadbent discloses a first traversal grid or a new primary route.  (Broadbent, See at least: [0027] The RAM may be arranged to select one of the alternate routes as a new primary route. See also [0038] for an object or vehicle that has an integrated device.) 
Broadbent does not disclose:
and wherein the method further comprises:
adjusting, by the system, a second traversal route grid for the second object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the target node for the first object.
However, Morton teaches adjusting a second traversal route grid for a second object or having a second user of a vehicle modify their route such that the first object or user may arrive at their destination on time.  (Morton, See at least: [0021] users of the vehicle communication system described herein who are in a hurry or running late may request other users who are not in a hurry to yield to them or modify their respectively routes, so that the users in a hurry may arrive at their destinations on time.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
and wherein the method further comprises:
adjusting, by the system, a second traversal route grid for a second object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the target node for the first object, as taught by Morton. 
One of ordinary skill in the art would have recognized the need to provide an incentive that would enable users to modify their routes in order to allow others to arrive at their destinations on time (Morton: [0001]). 
As per claim 11,
Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent discloses:
	further comprising:
identifying, by the system, respective locations of objects, comprising the first object and the second object, within the traversal route grid; and
modifying, by the system, a first travel route of the first object…

Broadbent discloses identifying locations of objects or vehicles.  The vehicles contain a navigation device which obtains positional data. (Broadbent, See at least: [0038] The mobile device may be a navigation device, e.g. a personal navigation device (PND) or an integrated, e.g. in-vehicle, device. [0109] In step 710 the method 700 determines a current location of the navigation device 200 [0110] In step 720 one or more road segments are selected based on the current location of the navigation device 200 and the time slot(s) selected in step 710.)
Broadbent discloses modifying a first routes of a first object or vehicle due to an event such as a change in traffic. (Broadbent, See at least: [0138] In some circumstances, for example due to changed traffic conditions indicated by the received traffic information, the primary route first selected may have a longer ETA than the secondary route. In which case the primary and secondary routes may be reversed, i.e. the user indicated to follow the secondary route having the shorter ETA. Broadbent connects users to navigation devices [0130] When a location of the user, and hence navigation device 200”, then navigation devices to vehicles [0038] The mobile device may be a navigation device, e.g. a personal navigation device (PND) or an integrated, e.g. in-vehicle, device.)
Broadbent does not disclose:
modifying, by the system, …a second travel route of the second object based on detection of occurrence of an event within the portion of the traversal route grid.
Broadbent does not disclose modifying a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid, however Morton teaches modifying a second route of a second object or vehicle due to an event such as traffic.  (Morton, See at least: [0021] Accordingly, users of the vehicle communication system…may request other users who are not in a hurry to yield to them or modify their respectively routes, so that the users in a hurry may arrive at their destinations on time.  See also [0023] Based on expected traffic conditions…To ensure she arrives at the airport on time, she may provide requests…In exchange for a reward, the other vehicles may agree to begin their routes later or to let her pass or merge in front of them on the road so that she may arrive at the airport on time.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
modifying, by the system, … a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid, as taught by Morton. 
One of ordinary skill in the art would have recognized the need to provide a reward that would incentivize users to modify their routes in order to allow other users to avoid traffic and arrive at their destinations of time (Morton: [0001]). 
Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng (US 20200183419 A1), in further view of Morton et al. (US 20210389138 A1), in further view of Nelson (US 20180037136 A1),.
As per claim 3,
Broadbent in view of Neuman, Teng, and Morton teach The method of claim 2,
Broadbent does not disclose:
	wherein the adjusting comprises:
increasing a first value for a first segment of the multiple alternative route segments of the first traversal route grid; and

However Nelson teaches increasing a value of a first segment of road segment in which multiple alternative route segments exist for a route. (Nelson, See at least: [0071] The charging management system 121 identifies that the charging station 181 for the road segment from G to B has too much traffic currently or projected in the future. The charging management system 121 may increase the rate charged for traveling on the road segment from G to B, or the charging lane when the road segment is a multilane roadway.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, Teng, and Morton to include:
wherein the adjusting comprises:
increasing a first value for a first segment of the multiple alternative route segments of the first traversal route grid; and, as taught by Nelson.
One of ordinary skill in the art would have recognized the need to encourage other drivers to select an alternate in order to avoid traffic congestion (Nelson: [0070]).
Broadbent does not disclose:
providing an incentive to the second object based on the adjustment to the second traversal route grid.

Morton however teaches providing an incentive or reward based on the adjustment of a second object or vehicle modifying a second route. (Morton, See at least: [0094] At block 804, the first device transmits a request for a second device associated with a second vehicle 112 to modify a second route of the second vehicle 112 in exchange for a reward.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
wherein the adjusting comprises:
providing an incentive to the second object based on the adjustment to the second traversal route grid, as taught by Morton.
One of ordinary skill in the art would have recognized the need to incentivize users to modify their routes in order to allow other users to arrive at their destinations on time (Morton: [0001]).
As per claim 25,
Broadbent in view of Neumann and Teng teach The system of claim 21, 
Broadbent does not disclose:
                                                                      wherein the traversal route grid is a first traversal route grid, and wherein the operations further comprise: 
adjusting a second traversal route grid for the second movable object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the destination location for the first movable object, 
However, Morton teaches adjusting a second traversal route grid for a second object or having a second user of a vehicle modify their route such that the first object or user may arrive at their destination on time.  (Morton, See at least: [0021] users of the vehicle communication system described herein who are in a hurry or running late may request other users who are not in a hurry to yield to them or modify their respectively routes, so that the users in a hurry may arrive at their destinations on time.)
Broadbent does not disclose:
	                                                        wherein the adjusting comprises:
and providing an incentive to the second movable object based on the adjustment to the second traversal route grid.
Morton then teaches providing an incentive or reward based on the adjustment of a second object or vehicle modifying a second route. (Morton, See at least: [0094] At block 804, the first device transmits a request for a second device associated with a second vehicle 112 to modify a second route of the second vehicle 112 in exchange for a reward.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include, wherein the traversal route grid is a first traversal route grid, and wherein the operations further comprise: adjusting a second traversal route grid for the second movable object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the destination location for the first movable object, and providing an incentive to the second movable object based on the adjustment to the second traversal route grid, as taught by Morton.  One of ordinary skill in the art would have recognized the need to provide an incentive that would enable users to modify their routes in order to allow others to arrive at their destinations on time (Morton: [0001]). 
Broadbent does not disclose:
                                                                       wherein the adjusting comprises:
 increasing a first value for a first segment of the group of alternative route paths of the first traversal route grid; 
However Nelson teaches increasing a value of a first segment of road segment in which multiple alternative route segments exist for a route. (Nelson, See at least: [0071] The charging management system 121 identifies that the charging station 181 for the road segment from G to B has too much traffic currently or projected in the future. The charging management system 121 may increase the rate charged for traveling on the road segment from G to B, or the charging lane when the road segment is a multilane roadway.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include, wherein the adjusting comprises: increasing a first value for a first segment of the group of alternative route paths of the first traversal route grid, as taught by Nelson.  One of ordinary skill in the art would have recognized the need to encourage other drivers to select an alternate in order to avoid traffic congestion (Nelson: [0070]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), Teng et al. (US 20200183419 A1), in further view of Surace (US 20210255616 A1).
As per claim 4, 
 Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent does not disclose:
	wherein the traversal route grid is represented as a three-dimensional space and a time element. 

Surace however teaches representing a traversal route grid (route or path) as a three dimensional space and a time element.  (Surace, See at least: [0050] The planned/received flight path may include a 4-D trajectory of a flight trajectory with 4-D coordinates…The 4-D coordinates may include 3-D coordinates of space (e.g., latitude, longitude, and altitude) for a flight path and time coordinate.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
	wherein the traversal route grid is represented as a three-dimensional space and a time element, as taught by Surace.  
One of ordinary skill in the art would have recognized the need to improve operating safety by adding additional processes that detect vehicle position (Surace: [0002]). 
Claims 5, 6, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1), in further view of Kumar et al. (US 20200072626 A1).
As per claim 5,
Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent does not disclose:
wherein the first object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle.

Kumar however teaches wherein the first object is an autonomous vehicle. (Kumar, See at least: [0019] For example, navigation device 100 may be, or may be included within…hybrid electric vehicle (HEV). Such vehicles may be fully or partially autonomous)
Kumar teaches selecting a route based on vehicle type, such as electric or combustion vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
wherein the object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle, as taught by Kumar.
One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commute (Kumar, [0064]).
As per claim 6,
Broadbent in view of Neumann, Teng, and Kumar teach The method of claim 5, 
Broadbent does not disclose:
wherein the choosing comprises:
selecting a first path based on the autonomous vehicle being an electric-powered vehicle;
selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and
selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle.

Kumar teaches selecting a route based on vehicle type, such as electric or combustion vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).) 
Kumar teaches that hybrid electric vehicles are included with electric vehicles. (Kumar, See at least: [0016] In some aspects described herein, a navigation device may be operated by a user and may be associated with a fully electric vehicle or a hybrid electric vehicle (collectively referred to as “electric vehicles”).).  
Kumar teaches specifically prioritizing routes for hybrid vehicles. (Kumar, See at least: [0068] If the user operates a hybrid electric vehicle (HEV) associated with navigation device 100, the user may select the charging metric priority 502 of a lowest fuel usage 508. In response to the selection, navigation device 100 or route management server 150 may prioritize the route or routes that are expected to cause the HEV to use the least amount of fuel during the route.)
Kumar teaches vehicles being fully or partially autonomous. (Kumar, See at least: [0019] Such vehicles may be fully or partially autonomous, or may be manually operated.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
wherein the choosing comprises:
selecting a first path based on the autonomous vehicle being an electric-powered vehicle;
selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and
selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle., as taught by Kumar.
One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commuting cost. (Kumar: [0064]”).
As per claim 26, 
Broadbent in view of Neumann and Teng teach The system of claim 21,
Broadbent does not disclose:
                           wherein the first movable object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle.
However Kumar teaches wherein the first moveable object is an autonomous vehicle. (Kumar, See at least: [0019]  For example, navigation device 100 may be, or may be included within, a navigation system of an electric vehicle (EV), such as a fully electric vehicle (FEV) or a hybrid electric vehicle (HEV). Such vehicles may be fully or partially autonomous…)
Kumar teaches selecting a route based on vehicle type, such as electric or combustion vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).
Kumar teaches vehicles being fully or partially autonomous. (Kumar, See at least: [0019] Such vehicles may be fully or partially autonomous, or may be manually operated.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include, wherein the first movable object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle, as taught by Kumar.  One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commute (Kumar, [0064]).
As per claim 27,
Broadbent in view of Neumann, Teng, and Kumar teach The system of claim 26,
Broadbent does not disclose:
                                                               wherein the choosing comprises: selecting a first path based on the autonomous vehicle being an electric-powered vehicle; 
selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and 
selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle.

Kumar however teaches selecting a route based on vehicle type, such as electric or combustion (gas powered) vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).) 
Kumar teaches that hybrid electric vehicles are included with electric vehicles. (Kumar, See at least: [0016] In some aspects described herein, a navigation device may be operated by a user and may be associated with a fully electric vehicle or a hybrid electric vehicle (collectively referred to as “electric vehicles”).).  
Kumar teaches specifically prioritizing routes for hybrid vehicles. (Kumar, See at least: [0068] If the user operates a hybrid electric vehicle (HEV) associated with navigation device 100, the user may select the charging metric priority 502 of a lowest fuel usage 508. In response to the selection, navigation device 100 or route management server 150 may prioritize the route or routes that are expected to cause the HEV to use the least amount of fuel during the route.)
Kumar teaches vehicles being fully or partially autonomous. (Kumar, See at least: [0019] Such vehicles may be fully or partially autonomous, or may be manually operated.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include, wherein the choosing comprises: selecting a first path based on the autonomous vehicle being an electric-powered vehicle; selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle, as taught by Kumar.  One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commuting cost. (Kumar: [0064]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1), in further view of Debenedetti et al. (US 20220006723 A1).
As per claim 8,
Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent discloses:
wherein the generating comprises:
determining that an availability of a first route segment of the multiple alternative route segments is for a defined period of time;
Broadbent discloses an availability of a route segment (road or lane closures) amongst multiple route segments (network of navigable segments) for a defined period of time (time slot identifier). (Broadbent, See at least: [0190] Each route therefore comprises a plurality of segments, and wherein for each segment of the route there is stored the following data: [0191] a segment identifier [0192] time slot identifier (recording when travel along the segment occurred; time slots of 30 minutes across week time period are used in the preferred embodiment.  [0147] The traffic information may include, without limitation, information relating to…road or lane closures.)
Broadbent does not disclose:
selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; and
selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments.

While Broadbent does disclose selecting routes based on the shortest estimated time of arrival [0028], Broadbent does not disclose that the selection corresponds to the requested time or arrival.  
Debenedetti however teaches selecting a route segment based on the availability of the first route segment corresponding to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.)
Debenedetti teaches selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.) 
Debenedetti then teaches the first route segment and the second route segment are interchangeable route segments, illustrated by Figure 2 displaying route segments that result in delivering packets via multiple route segments, to the same end destination. (Debenedetti, See at least: [0068] FIG. 2 shows an example of the network 20 carrying packets 50,52,54, labelled as packets 1, 2 and 3 from a source node A to a destination node Z. Packets 1, 2, 3 may be considered as being example packets of a stream of packets from the same flow, e.g. from the same application.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; and
selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments, as taught by Debenedetti.
One of ordinary skill in the art would have recognized the need to balance the traffic load based on delivery time information in order to improve network utilization (Debenedetti: [0054]).
As per claim 10,
Broadbent in view of Neumann and Teng teach The method of claim 1,
Broadbent discloses:
further comprising:
prior to the facilitating, outputting, by the system, to a user equipment associated with the first object, first information indicative of the respective values and second information indicative of the alternative route segments, 

Broadbent discloses outputting or displaying on user equipment or a mobile device information of the respective values or attribute information of multiple route segments. (Broadbrent, See at least: [0026] In embodiments, the mobile device comprises a display device, and the processor may be arranged to cause the display device to display an indication of the attribute of the primary route associated with a road segment of the primary route and the attribute information of the one or more alternate routes associated with road segments of the respective one or more alternate route from the decision point. [0118] Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.)
Broadbent does not disclose:
wherein the outputting is via a communications network configured to operate according to a fifth generation communication protocol.
While Broadbent discloses the outputting is via a communications network or a mobile device in connection with a telecommunications network (Broadbent: [0075]), Broadbent does not disclose operating according to a fifth generation communication protocol.
However, Debenedetti teaches outputting delivery time information according to a fifth generation communication protocol or network. (Debenedetti, see at least: [0105] Aspects of the disclosure are applicable to 5G networks, for example, in time-critical and URLLC networks where delivery time is essential for correct operations of the service and the network itself.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
wherein the outputting is via a communications network configured to operate according to a fifth generation communication protocol, as taught by Debenedetti.
One of ordinary skill in the art would have recognized the time sensitive nature of the data where delivery time is critical to accurate operations.  (Debenedetti: [0105]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1), in further view of Richardson et al. (US 20130035978 A1).
As per claim 9,
Broadbent in view of Neumann and Teng teach The method of claim 1, 
Broadbent does not disclose:
wherein a first route segment of the multiple alternative route segments is a public route, wherein a second route segment of the multiple alternative route segments is a private route, and wherein an owner of the private route is compensated for a use of the private route.
Richardson however teaches alternative route segments that are public routes or roads, and private routes or roads. (Richardson, See at least: [0093] FIGS. 8A an 8B also show three roads: toll road 870, public road 880, and private road 890 (e.g., owned by a private citizen).  Richardson then teaches the private routes charging a fee.  (Richardson, See at least: [0106] Parameters for determining cost scenarios include…whether the route contains any private roads (which may charge a fee), [0099] cost scenario generator 210 may additionally take into account cost for use of roads (e.g., tolls, payments to a private citizen).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Teng to include:
	wherein a first route segment of the multiple alternative route segments is a public route, wherein a second route segment of the multiple alternative route segments is a private route, and wherein an owner of the private route is compensated for a use of the private route, as taught by Richardson.
One of ordinary skill in the art would have recognized the need optimize routes in order to minimize transportation costs and increase efficiency (Richardson, [0107], [0112]).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1), in further view of Brown et al. (US 20180299279 A1).
As per claim 22, 
Broadbent in view of Neumann and Teng teach The system of claim 21,
Broadbent does not disclose.
                                                wherein the operations further comprise:
 prior to the increasing, determining, by the system, that the first movable object is associated with a first responder entity and that the second movable object is associated with a non-first responder entity.
Brown however teaches determining that a first movable object is associated with a first responder entity or emergency vehicle and that a second moveable object is associated with a non-first responder entity or non-emergency vehicle.  (Brown, See at least:  [0020] …a single user non-emergency vehicle is routed to avoid one or more emergency vehicles, and in the second example, multiple non-emergency vehicles are re-routed. [0021] FIG. 2 shows a road map with several emergency vehicles 42, 44, 46 and a non-emergency vehicle 50.  [0022] EMS broadcasts emergency vehicle type and route. [0023] The Alert Module 22 announces to the driver that there is an emergency in progress in the vicinity and to follow instructions from the Navigation Module 12. The Navigation Module 12 calculates and displays a new route to bypass the identified “temporary area to avoid”. This new route can be more than just an alternate route or path. The new route can include maintaining the current course but decrease speed, make a safe, temporary stop, or take the alternate (proposed) route.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Broadbent, Neuman, and Teng to include wherein the operations further comprise: prior to the increasing, determining, by the system, that the first movable object is associated with a first responder entity and that the second movable object is associated with a non-first responder entity, as taught by Brown.  One of ordinary skill in the art would have recognized the need to identify emergency and non-emergency vehicles in order to prevent non-emergency vehicles from delaying emergency vehicles or being involved in an accident with emergency vehicles.  As Brown states [0002] It is critically important that as emergency vehicles, such as ambulances and police and fire vehicles, are en-route to an emergency situation, other vehicles and traffic avoid the emergency vehicles. These other vehicles can interfere with or delay the response of the emergency vehicles to the emergency, and also can present a risk of dangerous and life-threatening accidents with the emergency vehicles.
As per claim 24,
Broadbent in view of Neuman and Teng teach The system of claim 23, 
Broadbent does not disclose:
                                                             wherein the operations further comprise:
 prior to the decreasing, determining, by the system, that the first movable object is associated with a non-first responder entity and that the third movable object is associated with a first responder entity.

Brown however teaches determining that a first movable object is associated with a first responder entity or emergency vehicle and that a second moveable object is associated with a non-first responder entity or non-emergency vehicle.  (Brown, See at least: [0020] …a single user non-emergency vehicle is routed to avoid one or more emergency vehicles, and in the second example, multiple non-emergency vehicles are re-routed. [0021] FIG. 2 shows a road map with several emergency vehicles 42, 44, 46 and a non-emergency vehicle 50.  [0022] EMS broadcasts emergency vehicle type and route. [0023] The Alert Module 22 announces to the driver that there is an emergency in progress in the vicinity and to follow instructions from the Navigation Module 12. The Navigation Module 12 calculates and displays a new route to bypass the identified “temporary area to avoid”. This new route can be more than just an alternate route or path. The new route can include maintaining the current course but decrease speed, make a safe, temporary stop, or take the alternate (proposed) route.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Broadbent, Neuman, and Teng to include wherein the operations further comprise: prior to the decreasing, determining, by the system, that the first movable object is associated with a non-first responder entity and that the third movable object is associated with a first responder entity, as taught by Brown.  One of ordinary skill in the art would have recognized the need to identify emergency and non-emergency vehicles in order to prevent non-emergency vehicles from delaying emergency vehicles or being involved in an accident with emergency vehicles.  As Brown states [0002] It is critically important that as emergency vehicles, such as ambulances and police and fire vehicles, are en-route to an emergency situation, other vehicles and traffic avoid the emergency vehicles. These other vehicles can interfere with or delay the response of the emergency vehicles to the emergency, and also can present a risk of dangerous and life-threatening accidents with the emergency vehicles.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20200072626 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1).
As per claim 28,
Kumar discloses:
      A non-transitory machine-readable medium, comprising executable instructions that,  when executed by a processor, facilitate performance of operations, comprising:
 establishing a traversal route grid for travel of a first autonomous vehicle between a source node and a target node,     

Kumar discloses a non-transitory machine-readable medium and a processor, that facilitate a traversal route grid of a navigation device between a source node or starting location and a target node or destination location.  (Kumar, See at least: [0007] An example of a non-transitory computer-readable medium stores instructions that, when executed by a processor, cause the processor to receive a starting location at a navigation device associated with a user and receive a destination location at the navigation device. The instructions also cause the processor to display one or more routes from the starting location to the destination location with an indication of a charging metric of each of the one or more routes.)
Kumar discloses that the navigation device can be within an autonomous vehicle. (Kumar, See at least: [0019] For example, navigation device 100 may be, or may be included within, a navigation system of an electric vehicle (EV), such as a fully electric vehicle (FEV) or a hybrid electric vehicle (HEV). Such vehicles may be fully or partially autonomous, or may be manually operated.)
Kumar discloses:
wherein the traversal route grid comprises multiple alternative route segments between the source node and the target node; 
Kumar discloses multiple alternative route segments between the source node and the target node.  (Kumar, See at least: [0007] The instructions also cause the processor to display one or more routes from the starting location to the destination location with an indication of a charging metric of each of the one or more routes.)
Kumar discloses:
assigning respective values to alternative route segments of the multiple alternative route segments,  
Kumar discloses assigning values or charging metrics to alternate route segments of multiple alternative route segments.  (Kumar, See at least: [0007] The instructions also cause the processor to display one or more routes from the starting location to the destination location with an indication of a charging metric of each of the one or more routes.  [0035] At block 250, method 200 optionally includes determining or receiving a charging metric for each of the one or more routes. The charging metric for each route can include, for example, a percentage of the distance along the route that has charging capability in one or more of the lanes.)
Kumar discloses, 
and based on receipt of an acceptance of the respective values assigned to the alternative route segments of a group of alternative route segments, controlling movement of the first autonomous vehicle along the group of alternative route segments,  wherein the controlling comprises providing travel directions via an electronic map as the first autonomous vehicle is moved along the group of alternative route segments; 
Kumar discloses accepting the respective values assigned to the alternate route segments of a group of alternative route segments.  (Kumar, See at least: [0062] …a prompt may be displayed to the user to enable the user to select the desired factor or factors. In an alternative implementation, one or more suggested routes may be displayed that correspond to each factor and the user may select one of the suggested routes to use. For example, one or more routes may be suggested by navigation device 100 (or by route management server 150) that correspond to…one or more routes may be suggested for the shortest ETA to the destination location…The user may then select which route to use from among the set of suggested routes.)
Kumar discloses providing travel directions by presenting an electronic map or displaying an image of a map of a geographical area.  (Kumar, See at least:  [0037] At block 260, method includes displaying the one or more routes to the user of navigation device 100 with an indication of the charging metric of each of the one or more routes. For example, navigation device 100 may display an image of a map of the geographical area encompassing the starting location and the destination location and may display the one or more routes within the map image… Accordingly, a display and a processor of navigation device 100 may constitute means for displaying one or more routes from the starting location to the destination location with an indication of a charging metric of each of the one or more routes.)
Kumar does not disclose:
wherein the respective values are tailored for the first autonomous vehicle and determined as a function of a requested time of arrival at the target node;  

While Kumar discloses providing a list of routes ordered from shortest to longest ETA to the destination (Kumar, See at least: [0060] … navigation device 100 may present a list of routes that are ordered from the shortest ETA to the destination location to the longest ETA to the destination location.), Kumar does not determine a value based on the requested time of arrival at the target node.  
Neumann however teaches values being tailored for a vehicle as a function of a requested time of arrival (projected lateness of a route) at the target node or destination. (Neumann, See at least: [0061] In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route.  [0062] For example, a motorcycle or scooter may be assigned a higher score than a car for particular routes because a motorcycle may be able to split lanes in heavy traffic….Projected lateness of a route may correspond to the difference in time between an estimated delivery time initially projected for a route and an estimated delivery time, such as delivery event, which may be predicted by a system based on updates received.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kumar to include,  wherein the respective values are tailored for the first autonomous vehicle and determined as a function of a requested time of arrival at the target node, as taught by Neumann.  One of ordinary skill in the art would have recognized the need to tailor or pair an object or courier with their respective values or scores in order to maximize a route efficiency or minimize a projected lateness.  (Neumann, See at least: [0015] [0061])
Kumar does not disclose:
and based on the first autonomous vehicle having a first priority that fails to satisfy a defined priority level and a second autonomous vehicle traversing along at least a portion of the group of alternative route segments having a second priority that satisfies the defined priority level: 
decreasing a first travel speed of the first autonomous vehicle along at least the portion of the group of alternative route segments, 
and increasing a second travel speed of the second autonomous vehicle along at least the portion of the group of alternative route segments.
Teng teaches vehicles that satisfy a defined priority level, such as high priority, and vehicle which fail to satisfy a priority level, such as low priority vehicles.  (Teng, (See at least: [0051] The laxity l represents how close to being a late a given vehicle is according to a current traffic scenario, such as, e.g., lane arrangement and vehicle speeds… As a result, a high laxity l would result in the corresponding vehicle being given lower priority. In contrast, a low laxity l results in higher priority vehicle scheduling.)
Teng teaches that vehicles can be autonomous (Teng, See at least: [0018] Exemplary applications/uses to which the present invention can be applied include, but are not limited to: autonomous vehicle operation including self-driving cars, drones, aircraft, watercraft, and others.)
Teng teaches decreasing a first travel speed of a first vehicle which does not satisfy a defined priority level (low priority) and increasing the travel speed of a second vehicle which does satisfy a defined priority level (high priority). (Teng, See at least:[0053] …the utilization optimizer 415 schedules an increase in step speed of high priority vehicles, a decrease in step speed of low priority vehicles...)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar to include and based on the first autonomous vehicle having a first priority that fails to satisfy a defined priority level and a second autonomous vehicle traversing along at least a portion of the group of alternative route segments having a second priority that satisfies the defined priority level: decreasing a first travel speed of the first autonomous vehicle along at least the portion of the group of alternative route segments, and increasing a second travel speed of the second autonomous vehicle along at least the portion of the group of alternative route segments,  as taught by Teng.  One of ordinary skill in the art would have recognized that prioritizing vehicles can reduce maximum lateness and improve scheduling.  As Teng states [0050] The scheduler 410 can optimize scheduling to reduce maximum lateness. Thus, preempting late arrivals can improve scheduling. As such, the priority calculator 412 can set the priority of each vehicle according to a risk of late arrival.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20200072626 A1), in view of Neumann (US 20210374669 A1), in further view of Teng et al. (US 20200183419 A1), in further view of Broadbent et al. (US 20160069695 A1), in further view of Debenedetti et al. (US 20220006723 A1).
As per claim 29,
Kumar does not disclose:
The non-transitory machine-readable medium of claim 28, wherein the establishing comprises: 
determining that an availability of a first route segment of the multiple alternative route segments is for a defined period of time; 
Broadbent however discloses an availability of a route segment (road or lane closures) amongst multiple route segments (network of navigable segments) for a defined period of time (time slot identifier). (Broadbent, See at least: [0190] Each route therefore comprises a plurality of segments, and wherein for each segment of the route there is stored the following data: [0191] a segment identifier [0192] time slot identifier (recording when travel along the segment occurred; time slots of 30 minutes across week time period are used in the preferred embodiment.  [0147] The traffic information may include, without limitation, information relating to…road or lane closures.)\
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar to include wherein the establishing comprises: determining that an availability of a first route segment of the multiple alternative route segments is for a defined period of time, as taught by Broadbent. One of ordinary skill in the art would have recognized that analyzing the availability of routes may result in a quicker ETA.  As Broadbent states [0237] 5. Traffic updates are continually received, and the primary and alternate paths continually monitored and recalculated based on received traffic information. Due to traffic, an alternate path may become the primary path, i.e. have a quicker ETA.
Kumar does not disclose:
selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; 
and selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments.
Debenedetti however teaches selecting a route segment based on the availability of the first route segment corresponding to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.)
Debenedetti teaches selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.) 
Debenedetti then teaches the first route segment and the second route segment are interchangeable route segments, illustrated by Figure 2 displaying route segments that result in delivering packets via multiple route segments, to the same end destination. (Debenedetti, See at least: [0068] FIG. 2 shows an example of the network 20 carrying packets 50,52,54, labelled as packets 1, 2 and 3 from a source node A to a destination node Z. Packets 1, 2, 3 may be considered as being example packets of a stream of packets from the same flow, e.g. from the same application.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include: selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; and selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments, as taught by Debenedetti.  One of ordinary skill in the art would have recognized the need to balance the traffic load based on delivery time information in order to improve network utilization (Debenedetti: [0054]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628   

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628